Exhibit 10.2

DIRECTOR DESIGNATION AGREEMENT

This Director Designation Agreement (this “Agreement”) is made as of November 1,
2018, by and among OneSpaWorld Holdings Limited, an international business
company incorporated under the laws of the Commonwealth of The Bahamas (“Dory
Parent”), Haymaker Acquisition Corp., a Delaware corporation (“HYAC”), Steiner
Leisure Limited, an international business company incorporated under the laws
of the Commonwealth of The Bahamas (the “Steiner Leisure”) and each other Person
that becomes party to this Agreement after the date hereof in accordance with
the terms hereof. All of the capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Business Combination
Agreement (as defined below).

WHEREAS, Dory Parent, HYAC, Steiner Leisure, Steiner U.S. Holdings, Inc., a
Florida corporation, Nemo (UK) Holdco, Ltd., a limited company formed under the
laws of England and Wales, Steiner UK Limited, a limited company formed under
the laws of England and Wales, and Steiner Management Services LLC, a Florida
limited liability company, and certain other Persons party thereto have entered
into that certain Business Combination Agreement dated as of the date hereof (as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms, the “Business Combination Agreement”) whereby, among
other things, through a series of combination transactions, HYAC and the Group
Companies will, directly or indirectly, be acquired by Dory Parent on the terms
and subject to the conditions contained therein; and

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain covenants and agreements with respect to the board of directors of Dory
Parent (the “Dory Parent Board”) and certain other governance matters with
respect to Dory Parent, in each case, on the terms and subject to the conditions
contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Steiner Directors.

(a) At and prior to the Closing, each of Dory Parent and HYAC shall take all
necessary and desirable actions such that, immediately following the Closing,
(i) Marc Magliacano shall serve as a Class B director of the Dory Parent Board
(the “Initial Steiner Designee”), and (ii) the Initial Steiner Designee shall
serve as a member of the compensation committee of the Dory Parent Board (the
“Compensation Committee”).

(b) Upon the terms and subject to the conditions of this Agreement, from and
after the Closing, Dory Parent will take all necessary and desirable actions
within its control (including, without limitation, calling special meetings of
the Dory Parent Board and the stockholders and recommending, supporting and
soliciting proxies), such that, for so long as the Steiner Holders, in the
aggregate, beneficially own 5.00% or more of the issued and outstanding Dory
Parent Common Shares, Steiner



--------------------------------------------------------------------------------

Leisure shall have the right, but not the obligation, to designate one
individual to be appointed or nominated, as the case may be, as a Class B
director of the Dory Parent Board or, if the Dory Parent Board does not contain
classes, as a director of the Dory Parent Board.

(c) If a vacancy on the Dory Parent Board occurs because of the death,
disability, disqualification, resignation, or removal of any Steiner Director or
any Steiner Director ceases to be on the Dory Parent Board for any other reason,
Steiner Leisure shall, so long as Steiner Leisure is entitled to designate an
individual to such director position for appointment or nomination, as
applicable, pursuant to Section 1(b), be entitled to designate an individual to
fill such director position by giving written notice to Dory Parent, and Dory
Parent shall, within ten (10) days of such designation, take all necessary and
desirable actions in order for such director position to be filled with such
individual designated in writing pursuant to this Section 1(c). Notwithstanding
anything to the contrary in this Agreement, the Business Combination Agreement
or the Governing Documents of Dory Parent, subject to Section 1(d), neither the
Dory Parent Board nor any other Person (other than Steiner Leisure pursuant to
this Section 1(c)) may appoint, elect or designate any Person to fill any such
director position described in the preceding sentence.

(d) If an individual designated by Steiner Leisure is not appointed, nominated
or elected pursuant to Sections 1(a), 1(b) or 1(c) or this Section 1(d) because
of such individual’s death, disability, disqualification or withdrawal as a
designee or nominee or for any other reason, then Steiner Leisure shall be
entitled to designate a replacement to fill such director position by giving
written notice to Dory Parent, and Dory Parent will, within ten (10) days of
such designation, take all necessary and desirable actions in order for such
director position to be filled with such person designated in writing pursuant
to this Section 1(d). Notwithstanding anything to the contrary in this
Agreement, the Business Combination Agreement or the Governing Documents of Dory
Parent, neither the Dory Parent Board nor any other Person (other than Steiner
Leisure pursuant to this Section 1(d)) may appoint, elect or designate any
Person to fill any such director position described in the preceding sentence.

(e) As promptly as reasonably practicable following the request of any Steiner
Director, Dory Parent shall enter into an indemnification agreement with the
Steiner Director, in the form entered into with the other members of the Dory
Parent Board or, if not entered into by other members of the Dory Parent Board,
a customary form. Dory Parent shall pay the reasonable, documented and
out-of-pocket expenses incurred by the Steiner Director related to his or her
service to Dory Parent, including attending meetings of the Dory Parent Board or
any committee or sub-committee thereof (including, to the extent applicable, the
Nominating Committee) or events attended on behalf of Dory Parent or any of its
Subsidiaries at Dory Parent’s request.

(f) At any time the Steiner Director serves as a director of Dory Parent
(provided that the Steiner Holders, in the aggregate, beneficially own 5.00% or
more of the issued and outstanding Dory Parent Common Shares as of such time),
Steiner Leisure shall have the right, but not the obligation, to designate such
Steiner

 

2



--------------------------------------------------------------------------------

Director to be appointed or nominated, as the case may be, to serve on the
Compensation Committee, and Dory Parent will take all necessary and desirable
actions so that such Steiner Director shall serve as a member of the
Compensation Committee.

(g) For so long as the Steiner Director serves as a director of Dory Parent,
Dory Parent shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any director designated pursuant to this
Agreement as and to the extent consistent with applicable law, including but not
limited to under the Governing Documents of Dory Parent (whether such right is
contained in the Governing Documents of Dory Parent or another document) (except
to the extent such amendment or alteration permits Dory Parent to provide
broader indemnification or exculpation rights on a retroactive basis than
permitted prior thereto)

(h) Subject to compliance with the listing standards of Nasdaq, the Steiner
Director may, but does not need to, qualify as “independent” pursuant to the
listing standards of Nasdaq; provided, however, that if such Steiner Director is
appointed or nominated, as the case may be, to serve on the Compensation
Committee, such Steiner Director shall qualify as “independent” pursuant to the
listing standards of Nasdaq.

Section 2. Reserved.

Section 3. D&O Insurance. Dory Parent shall (i) purchase directors’ and
officers’ liability insurance in an amount determined by the Dory Parent Board
to be reasonable and customary and (ii) for so long as any director designated
pursuant to the terms of this Agreement serves as a director of the Dory Parent
Board, maintain such coverage with respect to such director; provided, that upon
removal or resignation of such director for any reason, Dory Parent shall take
all actions reasonably necessary to extend such directors’ and officers’
liability insurance coverage for a period of not less than six (6) years from
any such event in respect of any act or omission occurring at or prior to such
event.

Section 4. Definitions and Interpretation. As used herein, the following terms
shall have the following meanings:

“beneficially own” has the meaning ascribed to it in Section 13(d) of the
Exchange Act.

“Company Sale” means an acquisition by any Person or “group” (as defined in
Section 13(d)(3) of the Exchange Act) of any Equity Securities (or beneficial
ownership thereof), including rights or options to acquire such ownership,
tender or exchange offer, merger, consolidation, amalgamation, scheme of
arrangement, business combination, issuance, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
Dory Parent or any of its Affiliates, in each case as a result of which such
Person or “group” would beneficially own securities representing more than
50.00% of the Equity Securities (by voting power or economic rights, including
upon exercise, exchange or conversion of any other security) of Dory Parent. For
the avoidance of doubt, the transactions contemplated by the Business
Combination Agreement shall not constitute a Company Sale.

 

3



--------------------------------------------------------------------------------

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share or equity capital, (b) any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests or other share or equity capital or containing any profit
participation features, (c) any rights or options directly or indirectly to
subscribe for or to purchase any capital stock, membership interests, other
share or equity capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests, other share or equity capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities issued or issuable with
respect to the securities referred to in clauses (a) through (d) above in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

“Permitted Transferee’ means any Person to whom any Dory Parent Common Shares
initially held by Steiner Leisure are transferred who, at the time of such
transfer, is an Affiliate of such Person. Notwithstanding the foregoing, Steiner
Leisure and its Permitted Transferees shall not make one or more transfers to
one or more Permitted Transferees and then dispose of all or any portion of
their interests in any such Permitted Transferee for the purpose or with the
effect of circumventing the terms of this Agreement (in which case, such
Permitted Transferee shall cease to constitute a Permitted Transferee).

“Steiner Director” means, collectively, the Initial Steiner Designee and any
other individual elected or appointed to the Board that has been designated by
Steiner Leisure pursuant to this Agreement.

“Steiner Holders” means, collectively, (a) Steiner Leisure and (b) any Permitted
Transferee of Dory Parent Common Shares.

Section 5. Essential Consideration. The parties hereto acknowledge and agree
that the rights and obligations of the parties hereunder, including under
Sections 1 through 3, are given in consideration for the rights and obligations
undertaken under the Business Combination Agreement and the Ancillary Documents,
and without limiting the generality of the foregoing, constitute essential and
integral consideration to the parties hereto for their execution or
authorization of, as applicable, the Business Combination Agreement and the
Ancillary Documents.

Section 6. Assignment; Benefit of Parties; Transfer. No party hereto may assign
this Agreement or any of its rights or obligations hereunder and any assignment
hereof will be null and void, except that Steiner Leisure and any of its
permitted successors or assigns may assign, in whole or in part, this Agreement
or its rights and obligations under this Agreement to any Permitted Transferee;
provided, that any such assignee executes a joinder agreement (in form and
substance reasonably satisfactory to Dory Parent) pursuant to which such
assignee agrees to be bound by the terms hereof, provided, further, that only
the holders of a majority of the Dory Parent Common Shares held by all such
transferees, as determined in good faith by the Dory Parent, shall be entitled
to take any action under this Agreement that the Steiner Holders are entitled to
take. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, legal representatives and
assignees for the uses and purposes set forth and

 

4



--------------------------------------------------------------------------------

referred to herein and, for the avoidance of doubt, any references to Steiner
Leisure shall, as the context requires, refer to any permitted assignees of
Steiner Leisure’s rights and/or obligations hereunder.

Section 7. Remedies. Except as otherwise expressly provided herein, any and all
remedies provided herein will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party hereto, and
the exercise by a party hereto of any one remedy will not preclude the exercise
of any other remedy. The parties hereto agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that the parties hereto do not perform their respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that the parties hereto shall be entitled to seek an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking and without proof
of damages and this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief when expressly available pursuant to the terms of this Agreement on the
basis that the other parties have an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity.

Section 8. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(having obtained electronic delivery confirmation thereof), e-mail (having
obtained electronic delivery confirmation thereof), or by registered or
certified mail (postage prepaid, return receipt requested) to the other parties
hereto as follows:

 

  (a)

If to Steiner Leisure or, prior to the Closing, Dory Parent, to:

 

c/o Catterton Management Company

Catterton Management Company L.L.C.

599 West Putnam Avenue

Greenwich, CT 06830

Attention:

  

J. Michael Chu

Marc Magliacano

Dave McPherson

Facsimile:

   (203) 629-4903

E-mail:

  

Michael.Chu@lcatterton.com

Marc.Magliacano@lcatterton.com

Dave.McPherson@lcatterton.com

 

5



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:   

Joshua Kogan, P.C.

Ryan Brissette

Facsimile:    (212) 446-6460 E-mail:   

joshua.kogan@kirkland.com

ryan.brissette@kirkland.com

 

  (b)

If to HYAC or, after the Closing, Dory Parent, to:

 

c/o Haymaker Acquisition Corp. 650 Fifth Avenue, Floor 10 New York, NY 10019
Attn:    Christopher Bradley Email:    cbradley@mistralequity.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, NY 10020

Attention:   

Sidney Burke

Richard Rubano

Facsimile:    (212) 335-4501 E-mail:    sidney.burke@dlapiper.com   
richard.rubano@dlapiper.com

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 9. Adjustments. If, and as often as, there are any changes in the Dory
Parent Common Shares by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Dory Parent Common Shares as so changed.

Section 10. No Strict Construction. Section 10.6 of the Business Combination
Agreement is incorporated herein by reference, mutatis mutandis.

Section 11. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole

 

6



--------------------------------------------------------------------------------

and exclusive benefit of the parties hereto and their respective successors and
assigns. Notwithstanding anything to the contrary in this Agreement, each
Steiner Director shall be an express third-party beneficiary of the provisions
set forth in Section 1(e) and Section 3.

Section 12. Further Assurances. Each of the parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

Section 13. Expenses. Except as otherwise expressly set forth herein or in the
Business Combination Agreement, each of the parties hereby agrees that each
party shall bear any fees and expenses incurred by or on behalf of, or paid or
payable by, such party as a result of or in connection with this Agreement and
the transactions contemplated herein.

Section 14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile, e-mail, or scanned pages
shall be effective as delivery of a manually executed counterpart to this
Agreement.

Section 15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provisions or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.

Section 16. Jurisdiction; Venue; Waiver of Jury Trial.

(a) Each party hereto (a) irrevocably consents to the service of the summons and
complaint and any other process in any action or proceeding relating to the
transactions contemplated by this Agreement, for and on behalf of itself or any
of its properties or assets, in accordance with this Section 16(a) or in such
other manner as may be permitted by applicable Law, that such process may be
served in the manner of giving notices in Section 8 and that nothing in this
Section 16(a) shall affect the right of any party hereto to serve legal process
in any other manner permitted by applicable law, (b) irrevocably and
unconditionally consents and submits itself and its properties and assets in any
action or proceeding to the exclusive general jurisdiction of the Court of
Chancery of the State of Delaware (the “Chancery Court”) and any state appellate
court therefrom located within the State of Delaware (or, only if the Chancery
Court declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in the event any dispute or
controversy arises out of this Agreement or the transactions contemplated
hereby, or for recognition and enforcement of any Order in respect thereof,
(c) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (d) agrees that any
actions or proceedings arising in connection with this Agreement or the
transactions contemplated hereby shall be brought, tried and determined only in
the Chancery Court and any state appellate court therefrom located within the
State of Delaware (or, only if the Chancery Court declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), (e) waives any objection that it may now or hereafter have
to the venue of any such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient court and agrees not to
plead or

 

7



--------------------------------------------------------------------------------

claim the same and (f) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated hereby in any court other than the
aforesaid courts. Each party hereto agrees that a final Order in any action or
proceeding in such courts as provided above shall be conclusive and may be
enforced in other jurisdictions by suit on the Order or in any other manner
provided by applicable Law.

(b) THE PARTIES HERETO EACH HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. THE
PARTIES HERETO EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 17. Complete Agreement; Inconsistent Agreements. This Agreement,
together with the Business Combination Agreement, the Dory Parent Governing
Documents and the other Ancillary Documents, represent the complete agreement
between the parties hereto as to all matters covered hereby, and supersede any
prior agreements or understandings between the parties. In the event of any
conflict between the terms of this Agreement and the Business Combination
Agreement, the Dory Parent Governing Documents and/or the other Ancillary
Documents, the terms of this Agreement shall govern and control.

Section 18. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable Law, but if any term or other provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable Law, all other provisions
of this Agreement shall remain in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision of this Agreement is invalid, illegal or
unenforceable under applicable Law, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 19. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against any party hereto unless such modification is approved in
writing by such party. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

 

8



--------------------------------------------------------------------------------

Section 20. Termination. This Agreement shall terminate, and be of no further
force and effect, upon the earliest to occur of: (a) the termination of the
Business Combination Agreement in accordance with the terms thereof; (b) the
consummation of a Company Sale; (c) mutual written consent of the parties
hereto; and (d) Steiner Leisure beneficially owns less than 5.00% of the issued
and outstanding Dory Parent Common Shares; provided, that Section 1(e),
Section 1(g), Section 3 and Sections 4 through 20 (to the extent related to the
foregoing) shall not terminate upon the occurrence of the event described in
clause (d) and shall continue to be in full force and effect (notwithstanding
clause (d)) until any the time at which the Steiner Director no longer serves as
a director of Dory Parent.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

Dory Parent: ONESPAWORLD HOLDINGS LIMITED

By:  

/s/ Leonard Fluxman

Name:   Leonard Fluxman Title:   President and CEO HYAC: HAYMAKER ACQUISITION
CORP.

By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:   CFO Steiner Leisure: STEINER LEISURE
LIMITED

By:  

/s/ Leonard Fluxman

Name:   Leonard Fluxman Title:   President and CEO

[Signature Page to Director Designation Agreement]